Case 19-05235-jwc    Doc 23   Filed 11/15/19 Entered 11/15/19 16:40:33   Desc Main
                              Document      Page 1 of 5




                                                 2019110V 15 PM 2: 0 I
            IN THE UNITED STATES BANKRUPTCY COURT                   1
             FOR THE NORTHERN DISTRICT OF GEORGV
                       ATLANTA DIVISION

IN RE:                                            CHAPTER 7

TOWANDA BRAXTON,                                  Case No. 19-55269-jwc

                    Debtor.


Michael Wagoner,                                Adversary Proceeding No.

            Plaintiff,                            19-05235-jwc

VS.

Towanda Braxton; Big Toe, Inc.; T. Braxton:
Beauty Company, LLC; and Doe
Defendants 1-3.

            Defendant.

             NOTICE OF REQUIREMENT OF RESPONSE TO

            MOTION TO SUBSTITUTE OR ADD DEFENDANT

      PLEASE TAKE NOTICE that Michael Wagoner has filed a Motion to
Substitute or Add Defendant and related papers with the Court seeking an order to
add Adam Tran as a party Defendant to this adversary proceeding.
      Your rights may be affected. You should read these papers carefully
and discuss them with your attorney, if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one.
Case 19-05235-jwc   Doc 23      Filed 11/15/19 Entered 11/15/19 16:40:33   Desc Main
                                Document      Page 2 of 5




      If you oppose the proposed action or do not want the Court to grant the relief
requested, or if you want the court to consider your views, then on or before
Monday, December 2, 2019, you or your attorney must:
      (1)   File with the Court a written response, explaining your
            positions and views as to why the requested relief should not be
            granted. The written response must be filed at the following
            address:
            Clerk of Court
            United States Bankruptcy Court, Northern District of Georgia
            Richard B. Russell Federal Building and
            United States Courthouse
            75 Ted Turner Drive, SW
            Atlanta, GA 30303

            If you mail your response to the Clerk for filing, you must mail

            it early enough so that the Clerk will actually receive it on or

            before the date stated above; and

      (2)   Mail or deliver a copy of your written response to the Movant's
            attorney at the address stated below.        You must attach a
            Certificate of Service to your written responses stating when,
            how, and on whom (including addresses) you served the
            response.
      If you or your attorney do not file a timely response, the Court may decide
that you do not oppose the proposed action or the relief sought, in which event the
hearing scheduled below may be cancelled and the court may enter an order
authorizing the proposed action or granting relief as requested without further
notice and without a hearing.
Case 19-05235-jwc   Doc 23   Filed 11/15/19 Entered 11/15/19 16:40:33   Desc Main
                             Document      Page 3 of 5




      Pursuant to Bankruptcy Local Rule 7007-1(f), motions in adversary
proceedings will be decided by the Bankruptcy Court without a hearing, unless a
hearing is ordered by the Bankruptcy Court.
      Bankruptcy Local Rule 7007-1 governs the requirement of a response
      Dated: November 15, 2019
                                     Respectfully submitted,




                                          177 Shenton
                                     Gregory  0.
                                     Georgia Bar No. 640943
                                     Attorney for Plaintiff
                                     SHENTON LAW, P.C.
                                     127 Church Street, Suite 360
                                     Marietta, Georgia 30060
                                     (678) 290-6530
                                     (678) 290-6531 (fax)
                                     greg@shentonlawfirm.com
Case 19-05235-jwc    Doc 23   Filed 11/15/19 Entered 11/15/19 16:40:33   Desc Main
                              Document      Page 4 of 5




            IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

IN RE:                                            CHAPTER 7

TOWANDA BRAXTON,                                  Case No. 19-55269-jwc

                    Debtor.


Michael Wagoner,                            :    Adversary Proceeding No.

            Plaintiff,                            19-05235-jwc

VS.

Towanda Braxton; Big Toe, Inc.; T. Braxton:
Beauty Company, LLC; and Doe
Defendants 1-3.

            Defendant.

                    CERTIFICATE OF MAILING / SERVICE

      I HEREBY CERTIFY that I served a copy of the Notice of Requirement of

Response to Motion to Substitute or Add Defendant on the following: via first-

class U.S. Mail, postage prepaid on November 15, 2019:

Jared L. Mitnick                            Big Toe, Inc.
3180 North Point Parkway                    Attn: Bert Padell, Reg. Agent
Suite 103                                   48 Wall Street
Alpharetta, GA 30005                        New York, GA 10005
Case 19-05235-jwc   Doc 23     Filed 11/15/19 Entered 11/15/19 16:40:33   Desc Main
                               Document      Page 5 of 5




Big Toe, Inc.                                 T. Braxton Beauty Company, LLC
Attn: Towanda Braxton, Agent                  Attn: Towanda Braxton, Reg. Agent
3949 Belle Glade Court                        912 Heritage Post Lane
Snellville, GA 30039                          Grayson, GA 30017

T. Braxton Beauty Company, LLC                United States Trustee
Attn: Towanda Braxton, Member                 362 Richard B. Russell Building
3949 Belle Glade Court                        75 Ted Turner Drive
Snellville, GA 30039                          Atlanta, GA 30303

William J. Layng, Jr., Trustee                Lisa F. Caplan
2451 Cumberland Parkway                       Rubin Lublin, LLC
Suite 3477                                    3145 Avalon Ridge Place, Suite 100
Atlanta, GA 30339                             Peachtree Corners, GA 30071

Towanda Braxton
3949 Belle Glade Court
Snellville, GA 30039




                                       Gregory 0. Shenton
                                       Georgia Bar No. 64043
127 Church Street, Suite 360
Marietta, Georgia 30060
greg@shentonlawfirm.corn
(678) 290-6530 (phone)
(678) 290-6531 (fax)




                                          5
